431 F.2d 873
Haywood WILLIAMS, Jr., Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 29851.
United States Court of Appeals, Fifth Circuit.
September 9, 1970.

Haywood Williams, Jr., pro se.
John W. Stokes, Jr., U. S. Atty., Atlanta, Ga., for appellee.
Before WISDOM, COLEMAN and SIMPSON, Circuit Judges.
PER CURIAM:


1
This appeal is taken from an order of the district court denying the petition of a federal convict for the writ of habeas corpus. We affirm.1


2
Appellant alleges that he has been deprived of 75 days of his accumulated good time without being given a hearing. The district court found from the record that appellant was present at a hearing before the good time forfeiture board, resulting in the board recommending forfeiture of good time. The record reflects that this is correct.


3
Appellant does not indicate that he has applied to the Director of the Bureau of Prisons for a recommendation to restore his good time. Before a prisoner can avail himself of judicial review for loss of good time, he must first exhaust his administrative remedies. 18 U.S.C. § 4166. Gilchrist v. United States, 5th Cir. 1970, 429 F.2d 1132 [No. 29456, June 17, 1970]; Lynch v. United States, 5th Cir. 1969, 414 F.2d 281; Smoake v. Willingham, 10th Cir. 1966, 359 F.2d 386. The judgment below is affirmed.


4
Affirmed.



Notes:


1
 It is appropriate to dispose of this pro se case summarily, pursuant to this Court's local Rule 9(c) (2), appellant having failed to file a brief within the time fixed by Rule 31, Federal Rules of Appellate Procedure. Kimbrough v. Beto, Director, 5th Cir. 1969, 412 F.2d 981